Citation Nr: 0432134	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as secondary to exposure to herbicides.

2.  Entitlement to service connection for osteoarthritis of 
the left foot.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO, in relevant part, denied an 
increased rating for hypertension, service connection for 
type II diabetes mellitus and service connection for 
osteoarthritis of the left foot.  Although the veteran 
initiated an appeal with respect to all three issues, he 
perfected an appeal only with respect to the issues of 
service connection for type II diabetes mellitus and 
osteoarthritis of the left foot.  Thus, the issues are as 
listed on the title page.  

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Montgomery, Alabama.  

The issue of entitlement to service connection for 
osteoarthritis of the left foot is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the veteran, 
the veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The veteran developed type II diabetes mellitus 
subsequent to his service in the Republic of Vietnam.

CONCLUSION OF LAW

Type II diabetes mellitus is presumed to have been incurred 
during the veteran's active duty service in the Republic of 
Vietnam.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 was enacted on November 9, 2000.  Pub. L. No. 106-475, 
114 Stat. 2096 [hereinafter VCAA].  This liberalizing law and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  In a September 2003 letter, the RO 
informed the veteran and his representative of the 
information and evidence necessary to substantiate his claim 
for service connection.  Additionally, the veteran was 
provided with a copy of the appealed January 2003 rating 
decision, August 2003 Statement of the Case and November 2003 
Supplemental Statement of the Case.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in the September 2003 letter, 
the RO asked the veteran either submit records from all 
healthcare providers that have treated him his disorder or to 
authorize VA to request the records on his behalf.  
Additionally, the RO informed the veteran that VA would 
obtain relevant records from any federal agency, including 
records from the military, VA hospitals and the Social 
Security Administration.  The RO also informed the veteran 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency, including records from 
state and local governments and medical and employment 
records.  In this regard, the RO informed the veteran that he 
must provide enough information about the records so that VA 
could request them on his behalf.  Furthermore, the RO 
informed the veteran that it is his responsibility to ensure 
that VA receives all requested records not in the hands of a 
federal agency.  Moreover, the RO asked the veteran to submit 
any additional information or evidence concerning his appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  The 
Board acknowledges that the veteran was not given a VCAA 
notice letter prior to the original rating decision.  
However, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the September 2003 letter, and subsequently re-
adjudicated his claim in November 2003.  Hence, any defect 
with respect to the VCAA notice requirement was harmless 
error.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and assertions made 
by and on behalf of the veteran in support of his claim.  A 
response from the National Personnel Records Center (NPRC) 
states that the agency was furnishing copies of pertinent 
documents or information from the veteran's file to assist in 
determining whether the veteran has in country service in the 
Republic of Vietnam.  In this regard, the Board observes that 
all relevant service personnel records have been obtained.  

Under the circumstances in this case, particularly in light 
of the favorable decision, the Board finds that the veteran 
has received the notice and assistance contemplated by law 
and adjudication of his claim on the basis of the current 
record poses no risk of prejudice to the veteran.  See 
Bernard, 4 Vet. App. at 394.  

Factual Background

Service medical records show no complaints, treatment or 
diagnosis of type II diabetes mellitus.

A January 25, 1972, entry in the service medical records 
shows the results of a urine test for heroin.  The entry is 
stamped, "Laboratory Services, 483 USAF Hospital, APO 
96326."

February 1972 service medical records reflect treatment in 
Tachikawa, Japan.

A DD Form 214 for the period from May 1968 to May 1972 
reflects that no time was lost.  

A DD Form 214 for the period from May 1972 to May 1976 
reflects no time lost, 35.5 days accrued leave paid and 17 
days of service in Indochina or Korea since August 5, 1964.  

A retirement DD Form 214 shows the award of the Vietnam 
Service Medal.  

A service personnel evaluation report states that a report 
for the period from January 7 to July 10, 1972, is not 
available for administrative reasons.  

A March 1973 Statement Regarding Eligibility for Armed 
Services Expeditionary Medal, Vietnam Service Medal and 
Republic of Vietnam Campaign Medal completed by the veteran 
indicates that he arrived in Vietnam on January 13, 1972, and 
departed on February 6, 1972.  

A response from the National Personnel Records Center (NPRC) 
states that the agency was unable to determine whether the 
veteran has in country service in the Republic of Vietnam.  

A July 1999 private medical note shows treatment for 
diabetes.  

A November 2000 private medical note reflects treatment for 
adult onset diabetes mellitus.  

A February 2002 VA Agent Orange Clinic note reflects a 
history of diabetes diagnosed 3 years ago.  The impression 
was type II diabetes mellitus without end-organ changes, 
currently managed on diet and two oral agents.  

A March 2003 statement by I. Jackson, the veteran's ex-wife, 
attests to the fact that he served in Vietnam for less than 
one year during 1972, deploying out of California in January 
1972.  

In a January 2004 statement, the veteran stated that on 
January 15, 1972, he departed March Air Force Base (AFB) in 
California for McCoro Air Base in Washington, from where he 
flew on Flying Tiger Airlines with stops in Alaska and Yokota 
Air Base, arriving in Cam Ranh Bay, Vietnam, on January 17, 
1972.  The veteran stated that he was reassigned to Tachikawa 
Air Base in Japan on March 15, 1972, and then assigned to 
Travis AFB in June 1972.  

At a May 2004 Board hearing, the veteran testified that he 
was in Cam Ranh Bay, Vietnam, for 36 days, and that he has a 
Vietnam Service Medal.  He stated that on January 15, 1972, 
he left Ontario National Airport for Cam Ranh Bay, Vietnam, 
via Sea-Tac, Tacoma, through Anchorage, Alaska, and Yokota 
Air Base.  He further stated that there was no job for him 
there and, because he was not staying, he was not allowed to 
sign in at the order room or get paid.  He then stated that 
in February 1972 he received orders to be transferred to 
Yokota Air Base in Japan and that he worked in Tachikawa.  
The veteran then stated that in May 1972 he flew to March AFB 
and that in May or June 1972 he was assigned to Travis AFB in 
California.  

In addition, the veteran testified that his service personnel 
records are missing a period of 36 days, during which he was 
in Vietnam.  He also testified that he was unable to find 
anyone with whom he served who could attest to his service in 
Vietnam, and that he could only find servicemen who could 
attest to his knowledge of Cam Ranh Bay but who have not yet 
provided written statements.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may also be awarded for a chronic, 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).

The record shows that the veteran was diagnosed as having 
type II diabetes mellitus in 1999, which is 18 years after 
his discharge from service.  The record also shows that his 
diabetes mellitus would be compensably disabling under 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2004).  The Board 
acknowledges that the veteran's service personnel records and 
the response from the NPRC do not indicate that the veteran 
served in Vietnam.  However, the Board finds the statements 
by the veteran and his ex-wife concerning his time in Vietnam 
to be credible.  Additionally, the Board observes that the 
veteran was awarded the Vietnam Service Medal.  Moreover, the 
Board observes that the veteran was treated at 483 USAF 
Hospital in January 1972 and that 483 USAF Hospital was 
stationed in Cam Ranh Bay, Vietnam, during that time.  Thus, 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran was present in Vietnam during 
the Vietnam Era.  Therefore, it may be presumed that he was 
exposed to Agent Orange.  Because the veteran developed type 
II diabetes mellitus to the required degree of disability and 
is presumed to have been exposed to Agent Orange, the 
requirements of service connection are met on a presumptive 
basis for this Vietnam veteran.  


ORDER

Service connection for type II diabetes mellitus secondary to 
exposure to herbicides is granted.


REMAND

The Board observes that the record is unclear as to whether 
the veteran currently has osteoarthritis of the left foot 
and, if so, whether it is related to service.

The Board notes that a November 2001 VA examination report 
reflects that the veteran has mild degenerative joint disease 
of the right elbow and an old healed fracture of the left 
fifth metatarsal as evidenced by March 2001 X-rays.  The 
Board observes that this statement can be interpreted as the 
veteran having degenerative joint disease of an old healed 
fracture of the fifth metatarsal.  Conversely, a July 2003 
private medical note reflects that X-rays showed an old 
fracture in the shaft of the left fifth metatarsal, well-
maintained joint spaces in the mid foot, and normal alignment 
of the fourth and fifth rays.  In this regard, the Board 
observes that these X-rays do not indicate degenerative joint 
disease.

Additionally, the Board observes that the November 2001 VA 
examiner's statement that the veteran has mild degenerative 
joint disease of the right elbow and an old healed fracture 
of the fifth metatarsal could be interpreted as the veteran 
having degenerative joint disease of the left fifth 
metatarsal due to an old healed fracture.  On the other hand, 
the Board observes that a July 2003 private medical note 
reflects a diagnosis of left foot pain that is more than 
likely impingement of the synovial tissue aggravated by 
excessive weight.  

Given the above inconsistencies in the record, the Board 
finds that a VA examination is necessary to determine the 
nature, extent and etiology of any currently existing 
osteoarthritis of the left foot found.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, extent and etiology of any 
osteoarthritis of the left foot found.  
The veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  If osteoarthritis of 
the left foot is found, the examiner, 
based on examination findings, medical 
principles and historical records, 
including service medical records, should 
specifically state whether the veteran's 
current osteoarthritis of the left foot 
is related to his in-service fracture of 
the left fifth metatarsal.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

2.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
service connection for osteoarthritis of 
the left foot.  

3.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



